Opinion op the Court by
Judge Peters:
On the 13th of February 1869, the appellee obtained a judgment against appellants for a sale of a tract of land to satisfy debts due him as purchase money for said land, after said 'judgment had been executed by a sale of the land, and the sale confirmed, and long after the expiration of the term of the court at which said judgment was rendered, this suit was brought for a new trial of said cause, or for a modification of said judgment.
But the relief sought can only be granted when the grounds, or some one of them shall be alleged, and made out by proof, as specified in sections 579 and 373 of the Civil Code. If any of the grounds prescribed in said sections are sufficiently alleged in the petition, certainly no one of them is made out by the evidence.
For mere errors in the judgment the proper remedy is by appeal to this court. Whether such errors exist in the proceedings and judgment sought to be vacated or modified by this suit, it is not proper for this court to express any opinion, as the judgment is not before us for review. As therefore we perceive no error in the judgment appealed from, the same must be affirmed.